DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to Applicant’s amendments filed on 01/06/2021 from which Claims 1, 4, 8, 11, and 14-23 are pending, where Claims 16-18 are withdrawn, and Claims 2-3, 5-7, 9-10 and 12-13 are cancelled so that Claims 1, 4, 8, 11, 14-15 and 19-23 are under consideration of which Claims 1, 20-21 and 23 were amended and Claims 20-23 were added.     

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 01/06/2021. 

Claim Rejections - 35 USC § 103
Claims 1, 4, 11 and 21-22 are rejected under 35 U.S.C. 103 as obvious over U.S. 20080138615, Kolberg et al (hereinafter “Kolberg”) in view of U.S. 2010/0062200, Domes et al (hereinafter “Domes”) further in view of U.S. 2013/0302637, Matsuda et al. (hereinafter “Matsuda”) and further in view U.S. 4,517,028, Lindert (hereinafter “Lindert”).  
Regarding Claims 1, 4, 11 and 21-22, Kolberg discloses at claim 24 and ¶s 0008, 0130-0031, 0120, 0162 – 0163 and table 1 a process for coating a metallic surface for better corrosion protection (See ¶s 0009, 0011-0017 and 0119) with a composition containing at least one compound selected from silane, silanol siloxane and polysiloxane, at least two compounds selected from titanium, hafnium, zirconium, aluminum or boron; at least one organic compound selected from monomers, oligomers, polymers, copolymers and block copolymers, at least one substance that influences the pH (Claim 24).  Kolberg divulges at ¶ 0130 that at least one organic compound d) selected from monomers, oligomers, polymers, copolymers and block copolymers, especially at least one compound based on acrylic, epoxide and/or urethane, and at least one organic compound having at least one silyl group can also be used here in addition or as an alternative.  It is preferred in some embodiments to use such organic compounds having a content or a higher content of OH groups, amine groups, carboxylate groups, isocyanate groups and/or isocyanurate groups, where preferably, the composition has a content of at least one organic compound d), selected from monomers, oligomers, polymers, copolymers and block copolymers, with especially at least one compound based on acrylic {reading on Claim 21}, epoxide and/or urethane ranging from 0.01 to 200 g/l, calculated as added solids, like silylated epoxy of E22, E23 and E28.  From Id such organic compounds can help to homogenize the formation of the coating. These compounds can contribute to the formation of a more compact, denser, more chemically resistant and/or more water-resistant coating, (for (i) in Claim 1 and for claim 4)}, where alkyl is the alkyl R and trialkoxy is the residue Y having alkyl and hydroxyl groups, H2TiF6, and H2ZrF6 and a silylated epoxy polymer C (see ¶ 0163 and Table 1 on page 11 and 12).  Kolberg discloses at ¶s 0008, 0031 and 0120-0121 that the aqueous composition has a content of silane/silanol/siloxane/polysiloxane a) ranging from 0.005 to 80 g/l, calculated on the basis of the corresponding silanols, and the aqueous composition has a content of compounds b), selected from titanium, zirconium, compounds, ranging from 0.01 to 50 g/l, calculated as the sum of the corresponding metals.  The at least one titanium complex fluoride and at least one zirconium complex fluoride are simultaneously present in many embodiments.  It has Claim 11} affords an exceptional increase in quality of the coating. It can be advantageous in many cases here to have at least one MeF4 complex and at least one MeF6 complex present in the composition simultaneously, especially a TiF6 complex and a ZrF4 complex.  It can be advantageous here to adjust these proportions of complex fluorides in the concentrate and transfer them to the bath in this way.  Surprisingly, the individual complex fluorides do not adversely affect one another when combined, but exhibit an unexpected positive reinforcing effect.  These additions based on complex fluoride obviously act in a similar or identical manner.  Surprisingly, if a combination of complex fluorides based on titanium and zirconium is used rather than a complex fluoride based only on titanium or only on zirconium, the results obtained are always noticeably better than in the case of only one of these additions.  A complex fluoride based on titanium or zirconium probably deposits on the surface as oxide and/or hydroxide.  Such ranges from 80/.01 to .005/50 = 8000:1 to .0001:1 with the titanium and zirconium starting at 0.01 g/l and the silicon in the silane/silanol/siloxane /polysiloxane up to 80 g/l overlaps the range of the pending Claim for ratio of Si to Zr and Ti.  The overlap occurs as indicated by these ranges and from the examples E22, E23 and E28 of Table 1 for specific compounds for determining the molar ratio rather than the g/l.  Assuming that the silylated epoxy polymer C comprises the same molar amount of silicon per mass unit as the organofunctional silane A present at 0.2 g/l and the H2TiF6 as Ti present at 0.2 along with the same amount for H2ZrF6 as Zr for a molar ratio of Si to the elements Zr and Ti in these 
Kolberg does not expressly disclose: 1) that the silane functional oligomer of polyurethane or polyacrylate or polyether has a Mw of 400 to 4,000 g/mol.; 2) that the silane functional oligomer of polyurethane or polyacrylate or polyether is water soluble; or 3) that the silane-functional polyacrylate oligomer is a reaction product of (meth)acrylate, vinyl-functional silane and 2-(diethylamino)ethyl methacrylate as a tertiary amine acrylate or the inclusion of a tetraalkoxysilane.     
Domes directed as is Kolberg to aqueous coating for metallic surfaces as disclosed by Domes in the abstract and at ¶s 0013-0023, 0034, 0044-0056, 0077, 0091, 0096 and 0169 coating a metallic surface such as zinc-containing metallic surfaces or steel (see ¶ 0077) as for pretreating a metallic surface prior to a further coating or for treating a metallic surface with an aqueous composition containing:  a) as the main component, an organic film former consisting of at least one synthetic resin, 70 to 100 wt. % of the content of synthetic resin(s) in the organic film former comprising at least one water-soluble or/and water-Claims 21-22}, where it is particularly preferable for polyacrylic acid or/and polymethacrylic acid in polymer form to be added to the aqueous composition wherein the organic film former are synthetic resins based on copolymers having 2, 3, 4 or/and 5 different constituents (each constituent within the meaning of this application represents a proportion of the organic film former of at least 1 wt. %, e.g. acrylate, methacrylate (reading on at least one (meth)acrylate.  From ¶s 0044-0056, 0091 and 0096 the at least one poly(meth)acrylate such as butyl acrylate {reading on Claim 22} or/and at least one copolymer/block copolymer/graft copolymer containing poly(meth)acrylate in addition can have a small content of monomers or/and oligomers, a small content of at least one compound based on amine or/and a small content of ester(s) or/and salt(s) of at least one of the copolymeric organic compounds.  Also an addition of at least one silane, silanol or/and siloxane markedly improves the Claims 21-22} or/and at least one corresponding silanol or/and siloxane.  From ¶ 0169, in many embodiments an aqueous composition with an organic film former having a substantial content of polycarbonate and polyurethane together with a content of silane/silanol/siloxane and with an in particular inorganic crosslinker resulted in an unexpected and exceptionally high resistance to darkening in Al-containing coatings.  From ¶ 0056 the molecular 
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg an anti-corrosive composition with acrylic oligomers with at least one organic compound having at least one silyl group and having hexafluorotitanic acid and/or hexafluorozirconic acid, as afore-described, where from Domes the silyl group acrylic oligomer of Kolberg is or has water soluble silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer including an amine containing monomer or oligomer, where the poly(meth)acrylate has a molecular weight from 1000 g/mol as a reaction product of (meth)acrylate, vinyl silane in particular a vinyltrialkoxysilane, as an oligomer, as having the same purpose as the silyl group acrylic oligomer of Kolberg as a component in a coating for a metallic surface for better corrosion protection motivated to markedly improve the corrosion protection and the paint adhesion to subsequent coatings or/and the chemical resistance as for the composition of Claims 1, 4, 11 and 21-22.  Furthermore the combination has a reasonable expectation of success because the silyl polyacrylate of Domes provides improved corrosion protection which is 
Although Kolberg as modified with Domes discloses the aqueous composition with the water soluble silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer including an amine containing monomer or oligomer where a specific combination of properties is to be established or/and that the hydrolysis or/and stability conditions of corresponding solutions/dispersions are to be optimized, Kolberg as modified does not expressly disclose that the silane functionality is at the end or terminal portion of the silane-functional oligomer.  Additionally Kolberg has modified does not expressly disclose that water soluble silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer with the silane including an amine containing monomer or oligomer has the amine containing monomer of a tertiary amine acrylate or 2-(diethylamino)ethyl methacrylate.  Furthermore Kolberg as modified does not expressly disclose that the aqueous composition includes a tetra alkoxysilane.   
Matsuda is directed as is Kolberg to coating steel surfaces or sheets as disclosed by Matsuda in the abstract and at ¶s 0002, 0034, 0044 0074-0086, 0091-0095, 0104-0105, 0108 and 0171-0172, a surface treatment liquid contains a resin emulsion that contains a cationic urethane resin emulsion and/or a nonionic acrylic resin emulsion, a tetraalkoxysilane, such as tetramethoxysilane, tetraethoxysilane, and tetrapropoxysilane {reading on silane of formula (II) of pending claims} at least one silane coupling agent (c) that contains at least one 
The surface treatment liquid is applied to a surface of a zinc-based metal coated steel sheet and dried by heating to form a first layer.  Next, a surface treatment liquid containing an organic resin is applied to a surface of the first layer and dried by heating to form a second layer.  From ¶ 0044 the type of nonionic acrylic resin emulsion (a-2) is not particularly limited. Examples of the nonionic acrylic resin emulsion (a-2) that may be used include acrylic resins emulsified with nonionic emulsifiers, for example, aqueous emulsions each prepared by emulsion polymerization of a vinyl monomer, such as acrylic acid, methacrylic acid, acrylic ester, methacrylic ester, and styrene, in water in the presence of a nonionic surfactant (emulsifier) having a structure of polyethylene oxide or polypropylene oxide. 
From ¶ 0084 examples of the acrylic resin as for the second layer include polyacrylic acid and copolymers thereof, polyacrylate and copolymers thereof, polymethacrylic acid and copolymers thereof, polymethacrylate and copolymers thereof.  From ¶ 0092 a water-dispersible resin having self-crosslinking properties, for example, containing alkoxysilane groups may be used.  In this case, it is possible to use interparticle cross-linking by means of the formation of silanol groups by the hydrolysis of alkoxysilane and a dehydration condensation reaction of the silanol groups between resin particles during the drying of the Claims 21-22}, decyl (meth)acrylate, and lauryl (meth)acrylate; C1 to C4 alkyl ether compounds of acrylic acid, methacrylic acid, styrene, vinyltoluene, acrylamide, acrylonitrile, N-methylol(meth)acrylamide; and N,N -diethylaminoethyl methacrylate (reading on Claims 21-22}.  Given that the acrylic resin for the first layer is not particularly limited so the monomers of the acrylic resin for the second layer could be used, therefore, the N,N -diethylaminoethyl methacrylate could be used in the acrylic resin of the first layer with (meth)acrylate and silane.    
From ¶s 0074, 0086, 0091-0095 and 0171-0172 the surface treatment liquid (B) contains an organic resin (g) as a main component.  Any organic resins may be used as an organic resin (g). Examples thereof include, but are not limited to, epoxy resins, modified epoxy resins, urethane resins, alkyd resins, acrylic resins, ethylene resins (polyolefin resins), polyester resins, polybutadiene resins, amino resins, phenolic resins, fluorocarbon resins, and silicon resins.  An example of the acrylic silicon resin is a resin which contains an acrylic copolymer, serving as a main component, having a hydrolyzable alkoxysilyl group in its side chain or at its end, and a curing agent.  The use of such an acrylic silicon resin 
Given that the acrylic resin for the first layer is not particularly limited so the monomers of the acrylic resin for the second layer could be used even acrylic monomers with N,N -diethylaminoethyl methacrylate, additionally an acrylic silicon resin as a resin which contains an acrylic copolymer, serving as a main component, having a hydrolyzable alkoxysilyl group in its side chain or at its end, can be used in the first layer with a curing agent.  This is particularly the case given that alkoxysilane is present in the first layer of the surface treatment for bonding with a second layer.  
From ¶ 0002 an environmentally friendly, surface-treated zinc-based metal coated steel sheet is provided for use in, for example, automobiles, household electric appliances, and building materials, the zinc-based metal coated steel sheet being subjected to surface treatment to form a surface treatment film free from a pollution control substance, such as hexavalent chromium.  In particular the zinc-based metal coated steel sheet has excellent electromagnetic wave shielding properties and corrosion resistance and suitably used for, for example, electric and electronic equipment, which is required to prevent electromagnetic interference (EMI).    
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition with acrylic oligomers with at least one organic compound 
Kolberg as modified discloses a Ti or Zr compound as hexafluorotitanic acid or hexafluorozirconic acid or hexafluorozirconium acid in Table 1, however Kolberg as modified does not expressly disclose range of amounts of hexafluorotitanic acid or hexafluorozirconic acid from 0.2 to 2 wt %.
Lindert discloses in the abstract and at col 5, lines3-59, a metal surface treated with a solution comprising an effective amount of a soluble or dispersible treatment compound selected from the group consisting of a polymer having the following general formula, acid salts thereof, and mixtures thereof: 
    PNG
    media_image1.png
    134
    123
    media_image1.png
    Greyscale
where: R1 through R3 are hydrogen or an alkyl group having from 1 to about 5 carbon atoms; each Y is hydrogen, Z, CR4 R5 OR6, CH2 Cl, or an alkyl or aryl group having from 1 to 18 carbon atoms; Z is 
    PNG
    media_image2.png
    66
    80
    media_image2.png
    Greyscale
 R4 through R10 are hydrogen, or an alkyl, aryl, hydroxy-alkyl, amino-alkyl, mercapto-alkyl or phospho-alkyl moiety, said R4 through R10 being of carbon chain lengths up to a length at which the compound is not soluble or dispersible; and n is from 2 up to a number at which the polymer is not soluble or dispersible.  Preferably, the solution is an aqueous solution and "Z" moieties are present in sufficient amount that the compound is water soluble or water dispersible.  Metal surfaces contacted with the solution have enhanced corrosion resistance and paint adhesion characteristics.  Advantageously, however, the treatment 
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition with acrylic oligomers with at least one organic compound having at least one silyl group, where the silyl group acrylic oligomer is silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer 
Claims 8, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg in view of Domes further in view of Matsuda and further in view of Lindert and further in view of DE 19727029, Emmerling et al. and further in view of JP 06-172639, Kagono et al.     
The English language machine translation was retrieved from the European Patent Office website at espacenet.com and is hereinafter referred to for disclosures as “Emmerling”.   
For JP 06-172639 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Kagono” 
Regarding Claims 8, 14-15, and 19-20, Kolberg in view of Domes further in view of Matsuda and further in view of Lindert as applied to Claim 1, however Kolberg as modified does not expressly disclose silyl urethane polymer from tertiary amines.     
Emmerling discloses in the abstract a one-component reactive system composition suitable for coating compounds (See ¶ 0040) comprises: (i) an alkoxysilane terminated polyurethane (PU), obtained by reacting OH-terminated triols and/or diols with diisocyanates in an equiv. ratio of NCO:OH of 2-1.5:1 to give prepolymers and reacting the free NCO groups of the prepolymers with alkoxysilanes of formula (I); (ii) a curing catalyst and conventional additives; and (iii) hydrophilic plasticiser and optionally reactive tackifier from resins, terpene oligomers, cumarone/indene resins, aliphatic petrochemical resins, modified Claim 19} and N-alkyl-alkanolamines, N-alkyl-dialkanolamines, such as N-methyl and N-ethyldiethanolamine {i.e. tertiary amines}.  From ¶ 0026 the alkoxysilane is aminoethyltrimethoxysilane, aminoethyltriethoxysilane, aminopropyltrimethoxysilane or aminopropyltriethoxysilane.  Emmerling discloses at ¶s 0001 and 0040 that the alkoxysilane-terminated polyurethanes are useful in for adhesive, coating and sealing compounds.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition having along with the trialkoxysilane and silyl polymer, like silyl polyurethane acrylic oligomers or acrylic oligomer and a tetraalkoxysilane, 
However Kolberg as modified does not expressly disclose the silyl urethane polymer with N-alkyl-alkanolamines, N-alkyl-dialkanolamines as tertiary amines as a reaction product with monohydroxyl-functional tertiary amine.     
Kagono discloses in the abstract and at ¶s 0005, 0013-0015, an aqueous urethane resin composition useful as coating compound and adhesive, having excellent adhesivity to metal, corrosion resistance, moisture resistance, salt water spray resistance, etc., by blending a carboxyl (salt)- containing polyurethane based resin with a polyvalent metal complex as a crosslinking agent.   The (A) A carboxyl-and/or carboxyl salt-containing polyurethane- based resin is blended with (B) 0.05-1 equivalent polyvalent metal complex (preferably ammonium zinc carbonate) as a crosslinking agent based on carboxyl of the component A to give the composition.  The component A, for example, is Claim 8
For Claims 14-15 Applicants are reminded for wording “obtained through a process . . . “ that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition having along with the trialkoxysilane and silyl polymer, like silyl polyurethane acrylic oligomers or acrylic oligomer and a tetraalkoxysilane, where along with the alkoxysilane and silyl polyurethane acrylic oligomer, and a tetraalkoxysilane with a trialkoxysilane in the composition, where the silyl polyurethane is an alkoxysilane terminated polyurethane from diisocyanate and from polyol with N-alkyl-alkanolamines, N-alkyl-dialkanolamines, such as N-methyl and N-ethyldiethanolamine {i.e. tertiary amines} as afore-described, where from Kagono as N-alkyl-alkanolamines are included from Kolberg as modified dimethylethanolamine or diethylethanolamine is included with the diisocyanate forming a salt reaction product motivated to have an aqueous .  
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg in view of Domes further in view of Matsuda and further in view of U.S. 2011/0190420, Nagelsdick et al. (hereinafter “Nagelsdick”) further in view of U.S. 2013/0158159, Matsuda et al. (hereinafter “Matsuda”)  
Regarding Claims 23 Kolberg in view of Domes further in view of Matsuda is applied as to Claim 1 which is hereby incorporated herein, however Kolberg as modified does not expressly disclose that the silane-functional polyether oligomer is a reaction product of epoxy resin, amino organosilane and a multifunctional organic compound.      
Nagelsdick is directed as is Kolberg to corrosion protective coatings as disclosed in the abstract and at ¶s 0003, 0005, 0008-0112, 0135-0139, 0155-0160 and 0183 that curable polymer mixtures comprising at least one oligomeric addition product with hydrolyzable silane groups and additional functional groups 1-]- where W1 is an aliphatic radical having from 1 to 15 carbon atoms, and the polyethers preferably have a molecular weight of from 100 to 10,000 g/mol.  Particularly preferred oligomeric or polymeric compounds are polyethylene oxides, polypropylene oxides, polyethers of ethylene oxide-propylene oxide and also poly(E-caprolactone) esters or poly(tetrahydrofurans).  The above mentioned oligomeric or polymeric compounds having modified end groups are preferably polydisperse, i.e. they do not have a uniform chain length, and are also used in polydisperse form for reaction with the silane compounds mentioned.  As binder component II of the curable polymer mixtures preference is given to using a curable system comprising at least one polymer having at least two epoxide end groups together with at least one hardener and optionally at least one additional co-crosslinking component.  The epoxy resin has a low molecular weight for a low viscosity (See ¶ 0005).  The polymer is at least partially curable by reaction of its epoxide groups with the amino groups of at least one of the coupling additives I a)-d) and/or the epoxide groups of the coupling additive Ie).  From Claim 15, Nagelsdiek divulges that for the addition product of Ia) the curable polymer mixture has (meth)acrylic double bonds reacted with the aminosilane and the rest of these double bonds have been reacted with at least one polyamine.  Given the afore-described reactions of the aminosilane and the polyether and the epoxy group containing epoxy resin and the multifunctional organic compound having at least 2 functional groups like the hydroxyl and/or amino groups such polymeric mixture reads on Claim 23.  Also the molecular weight range from 100 to 10,000 g/mol overlaps that of pending 
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition having along with the trialkoxysilane and silyl polymer, like silyl polyurethane acrylic oligomers, acrylic oligomer, silylated epoxy with or polyetherpolyol, and a tetraalkoxysilane, as afore-described for Claim 1, where from Nagelsdiek the silyl group epoxy oligomer or polyetherpolyol of Kolberg as modified includes silylated epoxy or polyether from reaction with aminosilane with a molecular weight from 100 to 10,000 g/mol motivated to have a coating for corrosion protection as for the composition of Claim 23.  Furthermore the combination has a reasonable expectation of success because the silyl epoxy or polyether of Nagelsdiek provides corrosion protection for a coating which is similar to Kolberg providing corrosion resistance thereby further increasing or maximizing the corrosion protection.  
Response to Arguments
Applicant’s amendments and arguments filed 1/06/2021 has been carefully considered and are persuasive regarding the prior rejections under 35 U.S.C. 112, but are moot in view of the new grounds of rejection set forth above in rejecting the amended claims.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787